Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 04/01/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 15, 16, 19 – 21 and 24 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records fails to explicitly disclose, with respect to claim 15, “ wherein the temporally neighboring block is determined by selecting one block among maximum two candidate blocks included in a reference picture based on encoding parameters of the maximum two candidate blocks, the encoding parameters including reference picture indices for the maximum two candidate blocks, the reference picture being different from the current picture, he maximum two candidate blocks including a collocated block of the current block and a block spatially adjacent to the collocated block and the encoding parameters being included in a bitstream, where the closest prior art is Schwarz et al (US 2016/0309179 A1), Lee et al. (US 2003/0128753 A1) and Jeon (KR 10-2010-0035243).
Schwarz et al is directed towards a coding efficiency increase is achieved by using a common signalization within the bitstream with regard to activation of merging and activation of the skip mode. One possible state of one or more syntax elements within the bitstream may signalize for a current sample set of a picture that the sample set is to be merged and has no 
And, Lee et al., which is in the same field of endeavor, discloses an optimal scanning method for coding/decoding an image signal is provided. In a method of coding an image signal through a discrete cosine transform, at least one is selected among a plurality of reference blocks. A scanning order in which to scan blocks to be coded of the reference blocks is generated and the blocks to be coded are scanned in the order of the generated scanning order. The at least one selected reference block is temporally or spatially adjacent to the block to be coded. When the blocks to be coded are scanned, probabilities that non-zero coefficients occur are obtained from the at least one selected reference block, and the scanning order is determined in descending order starting from the highest probability. Here, the scanning order is generated to be a zigzag scanning order if the probabilities are identical. The optimal scanning method increases signal compression efficiency, see abstract. 
Last but not least, Jeon, which is in the same field of endeavor, discloses a complexity calculating unit(210) calculates the complexity of a peripheral block. A threshold value setting unit(220) sets a threshold value for the determination of a complexity degree. If the complexity is lower than the threshold value, a quantization parameter determining unit(230) determines a preset basic quantization parameter as a current block quantization parameter. If the complexity is higher than the threshold value, the quantization parameter determining unit determines a quantization parameter whose value is smaller than the basic quantization parameter as the current block quantization parameter, see abstract.
However, all the above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 15 and therefore stands allowable. The same reasoning applies to independent claim 20, 25, 26, 27 and 28, which are slight variations of the claim 15 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MASUM BILLAH/Primary Examiner, Art Unit 2486